Case 8:20-cv-02005-TPB-AEP Document 40 Filed 10/12/20 Page 1 of 4 PageID 400




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,

                    Plaintiff,
                                                   Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.,

                    Defendants.
                                  /


              MOTION TO DISMISS OF DEPUTY CHRIS MOSES

      Deputy Chris Moses, a member of the Pinellas County Sheriff’s Office, moves

to dismiss the amended complaint for failure to state a claim on which relief can be

granted under Fed. R. Civ. P. 12(b)(6), because it is prolix and an impermissible

shotgun pleading in violation of Fed. R. Civ. P. 8(a)(2) & 8(d)(1), and because he is

entitled to qualified immunity.

                               MEMORANDUM OF LAW

      On December 2, 2019 — the third day of her incarceration —while Ms. Hilery

(a nurse who is a co-defendant in this case) was in the pod performing diabetic

checks, Bello “became extremely irate yelling that he needs his medication.” Dkt. 33

¶ 80 (citing Dkt. 33-1, at 20). According to Deputy Moses’s report, both Ms. Hilery

and Deputy Moses instructed Bello to sign up for sick call and Deputy Moses
Case 8:20-cv-02005-TPB-AEP Document 40 Filed 10/12/20 Page 2 of 4 PageID 401




verbally counseled Bello. Id. A few minutes later,1 Deputy Moses reported that

Bello was complaining of chest pains but was seen eating her meal tray and did not

appear to be in medical distress. Dkt. 33-1, at 55. Deputy Moses was advised to

send Bello to see the nurse, which he did. Id. Deputy Moses pat-frisked Bello before

sending her to see the nurse. Id.

       As a result of this interaction, Bello sued Deputy Moses, claiming that he

violated her constitutional rights under the Fourteenth Amendment. The only two

complains pertinent to Deputy Moses are that he “referred to [Bello] with male

pronouns and . . . it lists her ‘sex’ as [male]” in his report, Doc. 33 ¶ 65, and that he

pat-frisked Bello before removing her from the pod to see the nurse, id. ¶ 66. Bello

does not claim that Deputy Moses was involved with any of the other conduct

contained in her complaint. Dkt. 33 ¶¶ 182 & 206; see Dkt. 35, at 2-3 (summarizing

Bello’s complaints against the individually named defendants, including Deputy

Moses, in Counts IV and V).

       First, Deputy Moses’s misgendering Bello — referring to her using masculine

pronouns — is not a violation of the Constitution. No court has ever found or held

that misgendering someone is unconstitutional. See United States v. Varner, 948

F.3d 250, 254-55 (5th Cir. 2020) (“[N]o authority supports the proposition that we

may require litigants, judges, court personnel, or anyone else to refer to gender-

dysphoric litigants with pronouns matching their subjective gender identity.”). Even


       1
        Compare Dkt. 33 ¶ 80 (noting time of yelling incident as 3:54 P.M.), with
Dkt. 33-1, at 55 (noting Bello’s complaint of chest pains was received at 4:15 P.M.).

                                             2
Case 8:20-cv-02005-TPB-AEP Document 40 Filed 10/12/20 Page 3 of 4 PageID 402




were this Court to find such a right in the Constitution, Deputy Moses would be

entitled to qualified immunity because the right in question — to be referred to by

one’s preferred pronouns — was not clearly established in December 2019. Ashcroft

v. al-Kidd, 563 U.S. 731, 735 (2011) (holding government employee entitled to

qualified immunity unless he violates a constitutional or statutory right that was

clearly established at the time of the challenged conduct).

      Second, Bello claims that Deputy Moses violated her constitutional rights by

pat-frisking her before she exited the pod to see the nurse. Bello does not aver that

anything untoward occurred during the pat-frisk. Bello does not claim that Deputy

Moses battered or groped her. Instead, Bello claims that a male deputy conducting a

pat-frisk on transgender inmate — a male inmate2 who identifies as female —

violates the Constitution.

      Suspicionless searches are a fact of life in jail. Florence v. Board of Chosen

Freeholders, 566 U.S. 318, 338-40 (2012) (upholding constitutionality of

suspicionless strip searches). No precedental court has ever held that there is a

constitutional right for a trans-person to be free of a cross-gender pat-frisk. Even the

Ninth Circuit noted that cross-gender searches “cannot be called inhumane and

therefore do[ ] not fall below the floor set by the objective component of the eighth

amendment.” Somers v. Thurman, 109 F.3d 614, 623 (9th Cir. 1997) (quotation


      2
        Bello acknowledges that “her birth certificate and other identification
documents have ‘male’ gender markers.” Dkt. 33 ¶¶ 115, 193 & 216. In fact, the raft
of unpaid traffic tickets that landed her in jail consistently identify Bello as male,
Dkt. 33-1, at 2, 4 & 6, as does Bello’s arrest affidavit, id. at 9.

                                            3
Case 8:20-cv-02005-TPB-AEP Document 40 Filed 10/12/20 Page 4 of 4 PageID 403




omitted). There is no legal basis from which this Court can conclude that Deputy

Moses’s generic pat-frisk of Bello was unconstitutional. Even were the Court to find

such a right, Deputy Moses would be entitled to qualified immunity because such a

right was not clearly established.

      Finally, Deputy Moses joins in, adopts, and incorporates the entirety of

Deputy Cox’s motion to dismiss. See Dkt. 35. Bello’s amended complaint against

Deputy Moses should be dismissed for those reasons as well as for the reasons set

forth above and the Court should grant such other relief as it deems just and

appropriate.

                                              Respectfully submitted,

                                              /s/ Paul G. Rozelle
                                              Paul G. Rozelle
                                              FBN: 75948
                                              10750 Ulmerton Road
                                              Largo, FL 33778
                                              Telephone: (727) 582-6274
                                              Facsimile: (727) 582-6459
                                              prozelle@pcsonet.com
                                              amarcott1@pcsonet.com
                                              Attorney for Deputy Chris Moses




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 12, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                               /s/ Paul G. Rozelle




                                          4
